Case: 17-15718   Date Filed: 08/29/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-15718
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 4:17-cr-00066-LGW-GRS-1


UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                 versus

EVEROL PALMER,
                                                       Defendant - Appellant.
                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Georgia
                    ________________________

                           (August 29, 2018)
              Case: 17-15718    Date Filed: 08/29/2018   Page: 2 of 2


Before TJOFLAT, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Daniel Jenkins, appointed counsel for Everol Palmer in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief under Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our

independent review of the entire record reveals that counsel has correctly assessed

the relative merit of the appeal. Because our independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Palmer’s conviction and sentence are AFFIRMED.




                                         2